Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant's phone call on 2 December 2021 regarding the last Office action, the following corrective action is taken.
The period for reply of 3 MONTHS set in said Office Action is restarted to begin with the mailing date of this letter.
A corrected copy of the last Office Action appears below.
Response to Amendment
`This action is in response to the amendment filed 4 November 2021. The amendments to the claims have overcome the 35 USC 102(a)(1) rejection. Applicant's arguments with respect to the remaining rejections have been fully considered but they are not persuasive. The 35 USC 103 rejection and the obviousness-type double patent rejections have been modified in view of the amendments to claim 1.
Information Disclosure Statement
The WO patent documents, JP 2013-173868, JP 2013-73806 and JP 2010-241995, cited in the information disclosure statement of 19 October 2021, have been considered with respect to the provided English abstracts. JP 2014-197635 and JP 2017-110206 cited in the information disclosure statement of 19 October 2021, have been considered with respect to the provided English translations.
JP 2011-174015, JP2007-326981 and JP 2005-255895 cited in the information disclosure statement filed 19 October 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. The statement that these references were cited in application 16/504937 does not provide a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference with respect to the claimed subject matter of this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This new claim teaches the acid treated β-sialon fluorescent material has a σlog of less than 0.307. This means that the acid treated β-sialon fluorescent material has any σlog of less than 0.307. Table 1 teaches, in examples 1-5, that β-sialon fluorescent material treated with the acidic solution of claim 1 has a σlog in the range of 0.294-0.296. This taught range does not support the newly claimed range of any value less than 0.307 and thus new claim 20 includes new matter. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-21 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 8 and 10-17 of copending Application No. 16/504,937 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the process of the claims in the copending application suggest the process claimed in this application.
The process of claim 1 includes the same steps as claim 1 in this application and teaches the heat-treating temperature range and conditions of claims 3 and 4 of this application. Claims 2, 6, 8 and 10-16 are the same as claims 2 and 7-14 of this application. Copending claim 5 suggests the acidic liquid composition of water and hydrochloride acid set forth in claim 1 of this application. Copending claim 17 teaches to wash the acid-treated product with a liquid medium
While the claims in the copending application do not teach the amount of acidic substance in the acidic liquid medium and since the specification of this application and claim 17 of the copending application teach the claimed step of acid-treating the second composition is a washing step, one of ordinary skill in the art would know that the amount acidic substance in the medium is that sufficient to remove any impurity compounds remaining on the surface of the β-sialon after the claimed first washing step. This expected amount would be expected to at least overlap the amount of claim 1 which is an amount that sufficient to remove any impurity compounds on the surface of the β-sialon. Thus the claims suggest the process limitation of claim 1. Since the process of the copending claims suggests the process claimed in this application, one of ordinary skill in the art would expect that the β-sialon fluorescent material produced by claims of the copending applications would have an increased luminance as compared with the claimed heat-treated composition, which corresponds with the claimed second composition of this application; a σlog that at least overlaps the claimed range and which is smaller than the claimed heat-treated composition; a specific surface area ratio of acid–treated β-sialon fluorescent material to the heat-treated composition and a volume median diameter ratio of acid–treated β-sialon fluorescent material to the heat-treated composition that at least overlaps the claimed ranges absent any showing to the contrary. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicants’ comments with respect to this rejection are acknowledged but they do not overcome the rejection. Rejections cannot be held in abeyance and thus the rejection is maintained.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 7-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2017/0166810.
This reference teaches the claimed process as shown by the teachings in paragraph [0019]. Paragraphs [0021], [0024] and [00236] teach providing a first composition containing aluminum, oxygen and europium containing silicon nitride, where the composition can have the formula Si6-zAlzN8-zOz, where 0<z<4.2 or the composition is produced by heat treating a mixture containing  silicon nitride, an aluminum compound and an europium compound and that the heat treating atmosphere is a nitrogen atmosphere. Paragraphs [0044], [0047] and [0052] teach the conditions of the taught step of heat treating the first composition. These pargraph teach heat treating in the presence of an europium compound, heat treating in a rare gas atmosphere and heat treating at 1300-1600oC. Paragraphs [0059], [0060], [0062] and [0063] teach the conditions of the taught step of containing the heat treated composition and a basic substance to obtain a second composition. These paragraphs teach the basic substance contains at least one selected from ammonia or an alkali metal hydroxide; that the contact step can occur at 50-650oC or that it is carried out in a two-step heating process where the temperature of the first heating step is lower than the temperature of the second step; that the amount of basic substance that is contacted with the heat treated composition is 0.5 wt% or more relative to the amount of the heat treated compositions and that the basic substance can be contacted with the heat treated composition by mixing the composition with a solution comprising a solvent and the basic substance and then at least partially removing the solvent. Finally, paragraphs [0072]-[0078] teach washing the second composition where the washing medium is an acidic liquid medium. This step reads upon the claimed final contacting step. Paragraph [0074] teaches that the washing solutions preferably contains at least water which suggests to one of ordinary skill in the art that the taught acidic solution comprises water and hydrochloric acid. This solution suggest that of claim 1. While the reference does not teach the amount of acidic substance in the taught acidic liquid washing medium, one of ordinary skill in the art would know that the amount acidic substance in the medium is that sufficient to remove any impurity compounds after the taught heat treating and contacting steps. This expected amount would be expected to at least overlap the amount of claim 1 which is an amount that sufficient to remove any impurity compounds on the surface of the β-sialon from the claimed heat treating and contacting steps, which are the same as those taught. Paragraph [0078] teaches washing the acid-treated or washed product with water, which is a liquid medium. This step reads upon the process step of claim 23. The examples teach washing the base-treated product, which reads upon the claimed second composition, with 1000 wt% water. This teaching suggested that amount of the washing liquid should be 1000 wt% of the base-treated product and thus suggested that the base-treated product can be washed with 1000 wt% of the suggested solution of water and hydrochloric acid. This suggested amount falls within the range of claim 22. Since the taught process suggests the process claimed in this application, one of ordinary skill in the art would expect that the β-sialon fluorescent material produced by claims of the copending applications would have an increased luminance as compared with the claimed heat-treated composition, which corresponds with the claimed second composition of this application; a σlog that at least overlaps the claimed range and which is smaller than the claimed heat-treated composition; a specific surface area ratio of acid–treated β-sialon fluorescent material to the heat-treated composition and a volume median diameter ratio of acid–treated β-sialon fluorescent material to the heat-treated composition that at least overlaps the claimed ranges absent any showing to the contrary. The reference suggests the claimed process.
Applicants’ arguments have been considered but are not convincing. Applicants have not shown that the amount hydrochloric acid expected by one of ordinary skill in the art to be sufficient to remove any impurity compounds after the taught heat treating and contacting steps of the reference does not overlap the claimed range of 0.1-5 wt% nor that the claimed and argued relative luminance is unexpected. The rejection is maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
12/2/21